DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  
claim 22 (New) which is subsequent to claim 23 (New) should be relabeled as claim 24 (New).  For examining purpose, examiner will interpret this claim as claim 24 (New).
Appropriate correction is required.
Remarks
The amendment filed on June 16th, 2022 is acknowledged.  By this amendment, claims 1, 4-6, 13, 16-19 have been amended, claims 11-12, 15, and 20 have been cancelled, and claims 21-24 have been newly added.  Accordingly, claims 1-10, 13-14, 16-19, and 21-24 are pending in the present application in which claims 1, 13, and 16 are in independent form.  Newly submitted IDS filed on August 15th, 2022 has been considered.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 13-14, 16-19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 37-47 of copending Application No. 17/114,700 in view of Yi et al. (U.S. Pub. 2021/0020596), see comparison table below.
This is a provisional nonstatutory double patenting rejection.
Claims of instant application
Claims of Application 17/114,700
1. A microelectronic assembly, comprising: a first integrated circuit (IC) structure, comprising first interconnects; a second IC structure, comprising second interconnects, wherein each of the first IC structure and the second IC structure has a first face and an opposing second face; a bonding interface at an interface between the first face of the first IC structure and the first face of the second IC structure; and a via extending from the second face of the second IC structure through the second IC structure, through the bonding interface, and into the first IC structure, wherein: at least some of the first interconnects include a liner and an electrically conductive fill material, at least some of the second interconnects include a liner and an electrically conductive fill material, a material composition of the liner of the first interconnects is different from a material composition of the liner of the second interconnects, in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side is at the second face of the second IC structure and the short side is in the first IC structure, or the short side is at the second face of the second IC structure and the long side is in the first IC structure.


1. (Previously Presented) An integrated circuit (IC) package, comprising: a package substrate having a first face and an opposing second face; and a microelectronic assembly, coupled to the package substrate by package interconnects, the microelectronic assembly comprising: a first IC structure having a first face and an opposing second face, wherein the first face of the first IC structure is at least partially between the second face of the package substrate and the second face of the first IC structure, and the first face of the first IC structure is coupled to the second face of the package substrate by the package interconnects, a second IC structure having a first face and an opposing second face, wherein the first face of the second IC structure is at least partially between the second face of the first IC structure and the second face of the second IC structure, a bonding material, bonding the second face of the first IC structure and the first face of the second IC structure, and a via, comprising an electrically conductive material, the via having at least a portion in the first IC structure, at least a portion in the second IC structure, and extending through the bonding material.

39. (Previously Presented) An integrated circuit (IC) package, comprising: a package substrate; and a microelectronic assembly, coupled to the package substrate by package interconnects, the microelectronic assembly comprising: a first integrated circuit (IC) structure, comprising first interconnects, and a second IC structure, comprising second interconnects, the second IC structure bonded to the first IC structure, wherein: at least some of the first interconnects include a liner and an electrically conductive fill material, at least some of the second interconnects include a liner and an electrically conductive fill material, and a material composition of the liner of the first interconnects is different from a material composition of the liner of the second interconnects.

Claims of Applicant 17/114,700 discloses that a via, comprising an electrically conductive material, the via having at least a portion in the first IC structure, at least a portion in the second IC structure, and extending through the bonding material (see claim 1) but is silent to wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side is at the second face of the second IC structure and the short side is in the first IC structure, or the short side is at the second face of the second IC structure and the long side is in the first IC structure.

However, Yi discloses a microelectronic assembly, including, inter-alia, wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via 240 is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, the long side is at the second face of the second IC structure 200 and the short side is in the first IC structure 100 (see paragraph [0038] and fig. 1).  
Therefore, it is respectfully submitted that it would have been obvious to one of skill in the art to be motivated to incorporate the teaching of Yi into the claimed invention of Application 17/114,700 in order to enable wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side is at the second face of the second IC structure and the short side is in the first IC structure, or the short side is at the second face of the second IC structure and the long side is in the first IC structure to be formed because in doing so would improve the processing speed and the performance of the device (see paragraphs [0003]-[0004] of Yi).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

2. The microelectronic assembly according to claim 1, wherein a thickness of the liner of the first interconnects is different from a thickness of the liner of the second interconnects.


40. (Previously Presented) The IC package according to claim 39, wherein a thickness of the liner of the first interconnects is different from a thickness of the liner of the second interconnects.

3.  The microelectronic assembly according to claim 1, where a material composition of the electrically conductive fill material of the first interconnects is different from a material composition of the electrically conductive fill material of the second interconnects.
39. (Previously Presented) An integrated circuit (IC) package, comprising: a package substrate; and a microelectronic assembly, coupled to the package substrate by package interconnects, the microelectronic assembly comprising: a first integrated circuit (IC) structure, comprising first interconnects, and a second IC structure, comprising second interconnects, the second IC structure bonded to the first IC structure, wherein: at least some of the first interconnects include a liner and an electrically conductive fill material, at least some of the second interconnects include a liner and an electrically conductive fill material, and a material composition of the liner of the first interconnects is different from a material composition of the liner of the second interconnects.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

4. The microelectronic assembly according to claim 1, wherein, in the plane that is substantially perpendicular to the bonding interface, a cross-section of each of the first interconnects and the second interconnects is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the first interconnects, the long side is closer to the bonding interface than the short side, and for each trapezoid of the second interconnects, the long side is closer to the bonding interface than the short side.


9. The IC package according to claim 8, wherein: in a plane that is substantially perpendicular to the package substrate, a cross-section of each of the plurality of interconnects of the first IC structure and the plurality of interconnects of the second IC structure is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the plurality of interconnects of the first IC structure, the long side is closer to the bonding interface than the short side, and for each trapezoid of the plurality of interconnects of the second IC structure, the long side is closer to the bonding interface than the short side.


5. The microelectronic assembly according to claim 1, wherein 
in the plane that is substantially perpendicular to the bonding interface, a cross-section of each of the first interconnects and the second interconnects is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the first interconnects, the long side is closer to the bonding interface than the short side, and for each trapezoid of the second interconnects, the short side is closer to the bonding interface than the long side.


10. The IC package according to claim 8, wherein: in a plane that is substantially perpendicular to the package substrate, a cross-section of each of the plurality of interconnects of the first IC structure and the plurality of interconnects of the second IC structure is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the plurality of interconnects of the first IC structure, the long side is closer to the bonding interface than the short side, and for each trapezoid of the plurality of interconnects of the second IC structure, the short side is closer to the bonding interface than the long side.

6. The microelectronic assembly according to claim 1, wherein in the plane that is substantially perpendicular to the bonding interface, a cross-section of each of the first interconnects and the second interconnects is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the first interconnects, the short side is closer to the bonding interface than the long side, and for each trapezoid of the second interconnects, the short side is closer to the bonding interface than the long side.


11. The IC package according to claim 8, wherein: in a plane that is substantially perpendicular to the package substrate, a cross-section of each of the plurality of interconnects of the first IC structure and the plurality of interconnects of the second IC structure is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the plurality of interconnects of the first IC structure, the short side is closer to the bonding interface than the long side, and for each trapezoid of the plurality of interconnects of the second IC structure, the short side is closer to the bonding interface than the long side.


7. The microelectronic assembly according to claim 1, wherein the second IC structure is bonded to the first IC structure so that at least a portion of the electrically conductive fill material of at least one of the first interconnects is in contact with at least a portion of the electrically conductive fill material of at least one of the second interconnects.

3. (Original) The IC package according to claim 1, wherein the package interconnects include die-to- package interconnects.

12. (Original) The IC package according to claim 8, wherein the portion of the via in the second IC structure is coupled to one or more of the plurality of interconnects of the second IC structure.

13. (Original) The IC package according to claim 8, wherein the portion of the via in the first IC structure is coupled to one or more of the plurality of interconnects of the first IC structure.

9. The microelectronic assembly according to claim 1, further comprising an etch-stop material in at least portions where the second IC structure is bonded to the first IC structure, the etch-stop material including silicon, nitrogen, and carbon, where an atomic percentage of each of silicon, nitrogen, and carbon within the etch-stop material is at least about 1%.

15. The IC package according to claim 1, wherein the bonding material includes an etch-stop material in at least portions where the second face of the first IC structure is bonded to the first face of the second IC structure, the etch-stop material including silicon, nitrogen, and carbon, where an atomic percentage of each of silicon, nitrogen, and carbon within the etch-stop material is at least about 1%.






13. A microelectronic assembly, comprising: a first integrated circuit (IC) structure, comprising first interconnects; and a second IC structure, comprising second interconnects; a bonding interface where a face of the first IC structure is bonded to a face of the second IC structure, and a via extending through at least a portion of the second IC structure, the bonding interface, and at least a portion of the first IC structure, wherein: in a plane that is substantially perpendicular to the bonding interface, a cross-section of each of the first interconnects, the second interconnects, and the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the first interconnects, the long side is closer to the bonding interface than the short side, and for each trapezoid of the second interconnects, the long side is closer to the bonding interface than the short side, and for the trapezoid of the via, either the long side is in the second IC structure and the short side is in the first IC structure, or the short side is in the second IC structure and the long side is in the first IC structure.


1. An integrated circuit (IC) package, comprising: a package substrate having a first face and an opposing second face; and a microelectronic assembly, coupled to the package substrate by package interconnects, the microelectronic assembly comprising: a first IC structure having a first face and an opposing second face, wherein the first face of the first IC structure is at least partially between the second face of the package substrate and the second face of the first IC structure, and the first face of the first IC structure is coupled to the second face of the package substrate by the package interconnects, a second IC structure having a first face and an opposing second face, wherein the first face of the second IC structure is at least partially between the second face of the first IC structure and the second face of the second IC structure, a bonding material, bonding the second face of the first IC structure to the first face of the second IC structure, and an electrically conductive via having at least a portion in the first IC structure, at least a portion in the second IC structure, and extending through the bonding material.

8. The IC package according to claim 1, wherein: the first IC structure includes a plurality of interconnects in one or more insulating layers of a metallization stack of the first IC structure, and the second IC structure includes a plurality of interconnects in one or more insulating layers of a metallization stack of the second IC structure.

9. The IC package according to claim 8, wherein: in a plane that is substantially perpendicular to the package substrate, a cross-section of each of the plurality of interconnects of the first IC structure and the plurality of interconnects of the second IC structure is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the plurality of interconnects of the first IC structure, the long side is closer to the bonding interface than the short side, and for each trapezoid of the plurality of interconnects of the second IC structure, the long side is closer to the bonding interface than the short side.


Claims of Applicant 17/114,700 discloses that a via, comprising an electrically conductive material, the via having at least a portion in the first IC structure, at least a portion in the second IC structure, and extending through the bonding material but
 is silent to wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side is at the second face of the second IC structure and the short side is in the first IC structure, or the short side is at the second face of the second IC structure and the long side is in the first IC structure.

However, Yi discloses a microelectronic assembly, including, inter-alia, wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via 240 is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, the long side is in the second face of the second IC structure 200 and the short side is in the first IC structure 100 (see paragraph [0038] and fig. 1).  
Therefore, it is respectfully submitted that it would have been obvious to one of skill in the art to be motivated to incorporate the teaching of Yi into the claimed invention of Application 17/114,700 in order to enable wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side is in the second IC structure and the short side is in the first IC structure, or the short side is in the second IC structure and the long side is in the first IC structure to be formed because in doing so would improve the processing speed and performance of the device (see paragraphs [0003]-[0004] of Yi).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

14. The microelectronic assembly according to claim 13, further comprising an etch-stop material in at least portions where the second IC structure is bonded to the first IC structure, the etch-stop material including silicon, nitrogen, and carbon, where an atomic percentage of each of silicon, nitrogen, and carbon within the etch-stop material is at least about 1%.

15. The IC package according to claim 1, wherein the bonding material includes an etch-stop material in at least portions where the second face of the first IC structure is bonded to the first face of the second IC structure, the etch-stop material including silicon, nitrogen, and carbon, where an atomic percentage of each of silicon, nitrogen, and carbon within the etch-stop material is at least about 1%.




16. A microelectronic assembly, comprising: a first integrated circuit (IC) structure, comprising first interconnects; a second IC structure, comprising second interconnects, the second IC structure bonded to the first IC structure; an etch-stop material in at least portions of a bonding interface where the second IC structure is bonded to the first IC structure, the etch-stop material including silicon, nitrogen, and carbon, where an atomic percentage of each of silicon, nitrogen, and carbon within the etch-stop material is at least about 1%; and a via continuously extending through the second IC structure, through the bonding interface, and at least partially into the first IC structure, wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side is in the second IC structure and the short side is in the first IC structure, or the short side is in the second IC structure and the long side is in the first IC structure.

1. An integrated circuit (IC) package, comprising: a package substrate having a first face and an opposing second face; and a microelectronic assembly, coupled to the package substrate by package interconnects, the microelectronic assembly comprising: a first IC structure having a first face and an opposing second face, wherein the first face of the first IC structure is at least partially between the second face of the package substrate and the second face of the first IC structure, and the first face of the first IC structure is coupled to the second face of the package substrate by the package interconnects, a second IC structure having a first face and an opposing second face, wherein the first face of the second IC structure is at least partially between the second face of the first IC structure and the second face of the second IC structure, a bonding material, bonding the second face of the first IC structure to the first face of the second IC structure, and an electrically conductive via having at least a portion in the first IC structure, at least a portion in the second IC structure, and extending through the bonding material.

8. The IC package according to claim 1, wherein: the first IC structure includes a plurality of interconnects in one or more insulating layers of a metallization stack of the first IC structure, and the second IC structure includes a plurality of interconnects in one or more insulating layers of a metallization stack of the second IC structure.

15. The IC package according to claim 1, wherein the bonding material includes an etch-stop material in at least portions where the second face of the first IC structure is bonded to the first face of the second IC structure, the etch-stop material including silicon, nitrogen, and carbon, where an atomic percentage of each of silicon, nitrogen, and carbon within the etch-stop material is at least about 1%.

Claims of Applicant 17/114,700 discloses that a via, comprising an electrically conductive material, the via having at least a portion in the first IC structure, at least a portion in the second IC structure, and extending through the bonding material but
 is silent to wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side in the second IC structure and the short side is in the first IC structure, or the short side is in the second IC structure and the long side is in the first IC structure.

However, Yi discloses a microelectronic assembly, including, inter-alia, wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via 240 is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, the long side is in the second face of the second IC structure 200 and the short side is in the first IC structure 100 (see paragraph [0038] and fig. 1).  
Therefore, it is respectfully submitted that it would have been obvious to one of skill in the art to be motivated to incorporate the teaching of Yi into the claimed invention of Application 17/114,700 in order to enable wherein in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and for the trapezoid of the via, either the long side is in the second IC structure and the short side is in the first IC structure, or the short side is in the second IC structure and the long side is in the first IC structure to be formed because in doing so would improve the processing speed and performance of the device (see paragraphs [0003]-[0004] of Yi).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

17. The microelectronic assembly according to claim 16, wherein: in the plane that is substantially perpendicular to the bonding interface, a cross-section of each of the first interconnects and the second interconnects is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the first interconnects, the long side is closer to the bonding interface than the short side, and for each trapezoid of the second interconnects, the long side is closer to the bonding interface than the short side.


9. The IC package according to claim 8, wherein: in a plane that is substantially perpendicular to the package substrate, a cross-section of each of the plurality of interconnects of the first IC structure and the plurality of interconnects of the second IC structure is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the plurality of interconnects of the first IC structure, the long side is closer to the bonding interface than the short side, and for each trapezoid of the plurality of interconnects of the second IC structure, the long side is closer to the bonding interface than the short side.

18. The microelectronic assembly according to claim 16, wherein: in the plane that is substantially perpendicular to the bonding interface, a cross-section of each of the first interconnects and the second interconnects is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the first interconnects, the long side is closer to the bonding interface than the short side, and for each trapezoid of the second interconnects, the short side is closer to the bonding interface than the long side.

10. The IC package according to claim 8, wherein: in a plane that is substantially perpendicular to the package substrate, a cross-section of each of the plurality of interconnects of the first IC structure and the plurality of interconnects of the second IC structure is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the plurality of interconnects of the first IC structure, the long side is closer to the bonding interface than the short side, and for each trapezoid of the plurality of interconnects of the second IC structure, the short side is closer to the bonding interface than the long side.

19. The microelectronic assembly according to claim 16, wherein: in the plane that is substantially perpendicular to the bonding interface, a cross-section of each of the first interconnects and the second interconnects is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the first interconnects, the short side is closer to the bonding interface than the long side, and for each trapezoid of the second interconnects, the short side is closer to the bonding interface than the long side.

11. The IC package according to claim 8, wherein: in a plane that is substantially perpendicular to the package substrate, a cross-section of each of the plurality of interconnects of the first IC structure and the plurality of interconnects of the second IC structure is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, for each trapezoid of the plurality of interconnects of the first IC structure, the short side is closer to the bonding interface than the long side, and for each trapezoid of the plurality of interconnects of the second IC structure, the short side is closer to the bonding interface than the long side.


21.  The microelectronic assembly according to claim 1, wherein, for the trapezoid of the via, the long side is at the second face of the second IC structure and the short side is in the first IC structure, and the short side of the trapezoid of the via is at the second face of the first IC structure.
Note that, Yi discloses wherein, for the trapezoid of the via 240, the long side is at the second face of the second IC structure 200 and the short side is in the first IC structure 100, and the short side of the trapezoid of the via 240 is at the second face of the first IC structure 100 (see paragraph [0038] and fig. 1).

22.  The microelectronic assembly according to claim 1, wherein, for the trapezoid of the via, the long side is at the second face of the second IC structure and the short side is in the first IC structure, and the short side of the trapezoid of the via is at a distance from the second face of the first IC structure.
Note that, Yi discloses wherein, for the trapezoid of the via 240, the long side is at the second face of the second IC structure 200 and the short side is in the first IC structure 100, and the short side of the trapezoid of the via 240 is at a distance from the second face of the first IC structure 100 (see paragraph [0038] and fig. 1).  Furthermore, it is respectfully submitted that, the configuration regarding about the shape of the via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
23.  The microelectronic assembly according to claim 1, wherein, for the trapezoid of the via, the short side is at the second face of the second IC structure and the long side is in the first IC structure, and the long side of the trapezoid of the via is at the second face of the first IC structure.
Note that, based on the teaching of Yi, in paragraph [0038] and fig. 1, it would have been obvious to one of skill in the art to form the via in which the short side is at the second face of the second IC structure and the long side is in the first IC structure, and the long side of the trapezoid of the via is at the second face of the first IC structure since it is respectfully submitted that the configuration regarding about the shape of the via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
24.  The microelectronic assembly according to claim 1, wherein, for the trapezoid of the via, the short side is at the second face of the second IC structure and the long side is in the first IC structure, and the long side of the trapezoid of the via is at a distance from the second face of the first IC structure.
Note that, based on the teaching of Yi, in paragraph [0038] and fig. 1, it would have been obvious to one of skill in the art to form the via in which the short side is at the second face of the second IC structure and the long side is in the first IC structure, and the long side of the trapezoid of the via is at from the second face of the first IC structure since it is respectfully submitted that the configuration regarding about the shape of the via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 37-47 of copending Application No. 17/114,700 in view of Yi et al. (U.S. Pub. 2021/0020596), as applied to claim 1 above, and further in view of Okina (U.S. Pub. 2021/0366855).
In re claim 8, as applied to claim 1 above, Claims of Application 17/114,700 and Yi are silent to wherein the second IC structure is bonded to the first IC structure by an adhesive material between at least portions of the first IC structure and the second IC structure.
However, Okina discloses a microelectronic assembly including, inter-alia, wherein the second IC structure 900 is bonded to the first IC structure 700 by an adhesive material 776 between at least portions of the first IC structure 700 and the second IC structure 900 (see paragraph [0081] and fig. 6A of Okina).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Okina into the claimed invention of Application 17/114,700 in order to enable wherein the second IC structure is bonded to the first IC structure by an adhesive material between at least portions of the first IC structure and the second IC structure to be formed in order to improve bonding between the first IC structure and the second IC structure.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 10, as applied to claim 1 above, claims of Application 17/114,700 and Yi are silent to wherein a pitch of at least some of the first interconnects is different from a pitch of at least some of the second interconnects.
However, Okina discloses a microelectronic assembly, including, inter-alia, wherein a pitch of at least some of the first interconnects (lower 788) is different from a pitch of at least some of the second interconnects (upper 788) (see paragraphs [0073]-[0074] and fig. 6A of Okina, note that, the first interconnects and the second interconnects having different shape and size and thus the pitch of the interconnects and the pitch of the second interconnects are different from each other).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Okina in the claimed invention of Application 17/114,700 in order to enable wherein a pitch of at least some of the first interconnects is different from a pitch of at least some of the second interconnects to be formed because in doing so would increase space available for the memory array.
Response to Applicant’s Amendment and Arguments
With respect to the provisional non-statutory double patenting rejection of the claims in view of co-pending Application No. 17/114,700, Applicant states that filing of a Terminal Disclaimer will be considered, if and when appropriate, in order to overcome this rejection.  Thus, the provisional non-statutory double patenting rejection is being maintained in the office action.
With respect to the 35 U.S.C. 103 rejection of independent claim 1 over Okina in view of Fan, the 102(a)(2) rejection of independent claim 13 over Okina, and the 35 U.S.C. 103 rejection of independent claim 16 over Okina in view of Powers, Applicant argues that no combination of these cited references teaches or suggest “a bonding interface and a via such that, in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and, for the trapezoid of the via, either the long side is at the second face of the second IC structure and the short side is in the first IC structure, or the short side is at the second face of the second IC structure and the long side is in the first IC structure”, as recited in independent claim 1, “a bonding interface and a via such that, in a plane that is substantially perpendicular to the bonding interface, a cross-section of the via is a trapezoid that includes two parallel sides, one of which is a short side and another one of which is a long side, and, for the trapezoid of the via, either the long side is in the second IC structure and the short side is in the first IC structure, or the short side is in the second IC structure and the long side is in the first IC structure”, as recited in independent claims 13 and 16.  It is respectfully submitted that Applicant’s argument is persuasive an thus those rejections has been withdrawn.  Note that, claims 1-10, 13-14, 16-19, and 21-24 would be allowable if the provisional non-statutory double patenting rejection is overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kao et al.		U.S. Pub. 2020/0381512	Dec. 3, 2020.
Das et al.		U.S. Pub. 2017/0200700	Jul. 13, 2017.
Tsai et al.		U.S. Pub. 2017/0110494	Apr. 20, 2017.
Farooq et al.		U.S. Pub. 2014/0239458	Aug. 28, 2014.
Sadaka		U.S. Pub. 2012/0248621	Oct. 4, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892